BRITT, Justice.
The sole issue for our determination is whether the trial court erred in granting defendants’ motion for summary judgment and dismissing plaintiffs’ action. We hold that it did not err.
Any decision in this action necessarily rests upon the construction of a deed dated 12 March 1895 from W. F. Howland etal., to W. S. *500Chadwick. The following facts are not in dispute:
(1) The common source of title to the Mullet Pond tract of land is Elizah Howland.
(2) Following the death of Elizah Howland around 1885, title to the land passed to her five children — Z. J., Ralph, Emma, L. C., and W. F. Howland — as tenants in common.
(3) By deed dated 24 December 1888 Z. J. Howland conveyed all of his interest in the land in question to W. F. Howland.
(4) By deed dated 3 April 1890 Ralph Howland and wife conveyed their one-fifth undivided interest in the land to W. F. Howland.
(5) On 12 March 1895 L. C. Howland and wife, Ralph Howland and wife, Z. J. Howland, Emma J. Howland, and W. F. Howland executed the deed in question to W. S. Chadwick.1 The granting clause of the deed provides that it conveys to the grantee “one-half of a certain tract or parcel of land” and thereafter is set forth a general description of the Mullet Pond tract containing 450 acres, more or less. Immediately following the description is the following proviso:
This deed conveys to said party of the second part & his heirs, the entire estate of L. C. Howland and wife Susan P. Ralph Howland and wife Alice G. Z. J. Howland and Emma J. Howland in the above described land and one-half of the whole tract.
The habendum of the deed provides as follows:
To Have and to Hold the aforesaid half of said tract or parcel of land, and all privileges and appurtenances thereto belonging, to the said W. S. Chadwick and his heirs and assigns ....
Plaintiffs claim through L. C. Howland and Emma J. How-land.2 They argue that at the time the deed to Chadwick was *501executed, L. C. and Emma each owned a one-fifth interest and that W. F. Howland owned a three-fifths interest; that a one-half undivided interest was conveyed to Chadwick; and that the interest received by Chadwick consisted of one-half of L. C.’s and Emma’s two-fifths interest and one-half of W. F.’s three-fifths interest. Defendants Howland and Dawson claim under W. F. Howland and contend that the deed to Chadwick conveyed all of the interest of L. C. and Emma and a sufficient portion of W. F.’s interest to make up the one-half.
Plaintiffs contend that this case is controlled by the principle of law stated in Artis v. Artis, 228 N.C. 754, 761, 47 S.E. 2d 228 (1948), as follows:
Hence it may be stated as a rule of law that where the entire estate in fee simple, in unmistakable terms, is given the grantee in a deed, both in the granting clause and habendum, the warranty being in harmony therewith, other clauses in the deed, repugnant to the estate and interest conveyed, will be rejected.
See also McCotter v. Barnes, 247 N.C. 480, 101 S.E. 2d 330 (1958), and Pilley v. Smith, 230 N.C. 62, 51 S.E. 2d 923 (1949).3
Defendants Howland and Dawson contend that this case is controlled by the principle of law restated in Lackey v. Hamlet City Board of Education, 258 N.C. 460, 462, 128 S.E. 2d 806 (1963), as follows:
In the interpretation of a deed, the intention of the grantor or grantors must be gathered from the whole instrument and every part thereof given effect, unless it contains conflicting provisions which are irreconcilable- or a provision which is contrary to public policy or runs counter to some rule of law. Cannon v. Baker, 252 N.C. 111, 113 S.E. 2d 44; Griffin v. Springer, 244 N.C. 95, 92 S.E. 2d 682; Dull v. Dull, 232 N.C. 482, 61 S.E. 2d 255; Ellis v. Barnes, 231 N.C. 543, 57 S.E. 2d 772; Willis v. Trust Co., 183 N.C. 267, 111 S.E. 163; Spring v. Hopkins, 171 N.C. 486, 88 S.E. 774; 16 Am. Jur., Deeds, Sections 171, 172 and 173, page 534, et seq.
*502We reject plaintiffs’ contention and agree with defendants. While it is true that the granting clause and the habendum in the deed in question conveyed a fee simple interest to Chadwick, there is nothing in the proviso following the description that is repugnant thereto — that attempts to limit or alter the fee simple interest. Manifestly, the purpose of the proviso was to indicate precisely whose interest in the property constituted the one-half interest conveyed to Chadwick. The rule stated in Artis is for the benefit of the grantee in a deed; the proviso in question here does not affect the grantee in any way.
We hold that the rule quoted.from Lackey, often referred to as the “four corners” rule, applies to the case at hand. Since L. C. and Emma together owned a two-fifths interest, and W. F. owned a three-fifths interest, and Chadwick was being conveyed only a one-half interest, it was appropriate for the deed to set forth the intention of the parties — at least the intention of the grantors — as to whose interests were being conveyed. Although the challenged proviso might have been more artfully drawn, it clearly states that the deed conveys “the entire estate of L. C.... and Emma... in the above described land . .. .”
For the reasons stated, the judgment of the trial court is
Affirmed.
Justice BROCK did not participate in the consideration or decision in this case.

It is not known why Z. J. Howland and Ralph Howland and wife joined in the execution of this deed as they had theretofore conveyed their interest to W. P. Howland.


Plaintiffs and defendants all take the position that the deed to Chadwick conveyed a one-half undivided interest in the entire Mullet Pond tract rather than a geographical half of the tract.


We are aware of the enactment of Chapter 1182 of the 1967 Session Laws, now codified as G.S. § 39-1.1, but that statute expressly relates to conveyances executed after 1 January 1968.